Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an Allowance in response to the amendments filed on 6/23/2022.
Claims 1, 5, 17, 19 and 20 are currently amended.
Claims 6, 7 and 18 are cancelled.
Therefore, claims 1-5, 8-17 and 19-20 are pending and allowed below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the 35 USC 101 in view of Alice rejections, the rejections are withdrawn in the light of Applicant’s claims amendments (see the remarks on pages 8-9).
Regarding the 35 USC 103 rejections, Skinner et al. (2015/0067458) teaches a method and a system relates generally to documenting a condition of property, and more particularly, but not exclusively, to documenting a condition of real and/or personal property at a time when possession of the property is transferred to a party and to archiving the documented condition for subsequent access.  Narita (9,709,922) teaches An image processing apparatus includes a generation unit configured to generate a composite image to be combined with an input image, a first calculation unit configured to perform, based on a type of the composite image, approximation calculation of a value indicating a toner amount to be used in printing the composite image generated by the generation unit, a second calculation unit configured to calculate, based on a value indicating a toner amount to be used in printing the input image and the value indicating the toner amount to be used in printing the composite image, which is obtained by approximation calculation performed by the first calculation unit, a value indicating a toner amount to be used in printing the input image combined with the composite image, and a notification unit configured to notify a printing unit of the value calculated by the second calculation unit.  Harvey et al. (10,134,092) teaches a method and system may assess the damage to insured properties in a neighborhood using aerial images captured from an unmanned aerial vehicle (UAV) or from a satellite device. The neighborhood may be selected by identifying a neighborhood affected by a catastrophe and having a large concentration of properties which are insured by a particular insurance provider. Aerial images of the entire neighborhood may then be captured and received from the UAV or the satellite device. For each insured property in the neighborhood, a condition and the extent and/or severity of the damage may be automatically determined based on the received aerial images. The aerial images along with indications of the extent of the damage may be displayed.  
However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior arts in order to achieve Applicant's claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Ben Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIEN C NGUYEN/Primary Examiner, Art Unit 3694